Order filed February 21, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-01088-CV
                                    ____________

          REMOTE CONTROL HOBBIES LLC, ET AL, Appellants

                                        V.

              AIRBORNE FREIGHT CORP., ET AL, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 829934-401

                                    ORDER

      Appellant’s brief was due January 31, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
March 25, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM